DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been filed in present application No. 17/154,170 filed 01/21/2021.

Information Disclosure Statement
The information disclosure statements 01/21/2021, 07/02/2021 and 09/27/2021 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

           Claim 10 (Currently Amended): A power module comprising: a carrier board comprising: a main body comprising at least two terminals, an upper surface and a lower surface, wherein the at least two terminals are disposed on the upper surface; at least two metal-wiring layers forming at least two parts of metal traces and connecting to the at least two terminals, respectively, wherein at least one of the two metal-wiring layers is disposed in the main body; and at least one metal block embedded in the main body and connected to one of the at least two terminals, wherein a thickness of the at least two parts of metal traces is less than a thickness of the at least one metal block; and two switches disposed on the upper surface and connected to each other in series through the at least two terminals to form a bridge arm, wherein a projection of the at least one metal block on the lower surface is at least partially overlapped with a projection of the two switches on the upper surface.

Allowable Subject Matter
Claims 1-29 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the ; A carrier board, comprising: a main body comprising at least two terminals and at least one surface, wherein the at least two terminals are disposed on the at least one surface; at least two metal-wiring layers forming at least two parts of metal traces and connecting to the at least two terminals, respectively, wherein at least one of the two metal-wiring layers is disposed in the main body; and at least one metal block embedded in the main body and connected to one of the at least two terminals, wherein a thickness of the at least two parts of metal traces is less than a thickness of the at least one metal block, wherein the at least two terminals connected by the at least two parts of the metal traces have a loop inductance, which is less than or equal to 1.4 nH when the loop inductance is calculated at a frequency greater than 1 MHz.
          Therefore, claim 1 and its dependent claims 2-9 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 10 with the allowable feature being; A power module comprising: a carrier board comprising: a main body comprising at least two terminals, an upper surface and a lower surface, wherein the at least two terminals are disposed on the upper surface; at least two metal-wiring layers forming at least two parts of metal traces and connecting to the at least two terminals, respectively, wherein at least one of the two metal-wiring layers is disposed in the main body; and at least one metal block embedded in the main body and connected to one of the at least two terminals, wherein a thickness of the at least two parts of metal traces is less than a thickness of the at least one metal block; and two switches disposed on the upper surface and connected to each other in series through the at least two terminals to form a bridge arm, wherein a projection of the at least one metal block on the lower surface is at least partially overlapped with a projection of the two switches on the uppersurface.
          Therefore, claim 10 and its dependent claims 11-29 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHERMAN NG/Primary Examiner, Art Unit 2847